DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/2/2020 and 1/29/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 2-6, 9-11 and 14-16 is withdrawn in view further consider of the reference(s) to Chirieleison (US 2008/0002262 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 9-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chirieleison (US 2008/0002262 A1).
In regard to claim 9, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing images to a wearer (page 4, section [0051], Figures 1A & 2, “12”), the device comprising: a light projector configured to project light for rendering images based at least on virtual reality contents and/or augmented reality contents (page 4, section [0051], Figures 1A & 2, “8, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter); and a beam shifter configured to change a path of the light projected from the light projector based on a position of a pupil of an eye of the wearer, wherein: the beam shifter is mechanically coupled with the light projector; and the beam shifter is configured to change the path of the light from the light projector by moving the light projector in a direction that is non-parallel to an optical axis of the light projector (page 4, section [0054] – page 5, section [0060], Figure 2, “24, 25, 26”).
Regarding claim 2, Chirieleison discloses wherein: the beam shifter is mechanically coupled with the light projector; and changing the path of the light from the light projector includes moving, with the beam shifter, the light projector in a direction 
Regarding claim 3, Chirieleison discloses wherein the device is configured to: move the light projector in a first direction that is non-parallel to the optical axis of the light projector at a first time; and move the light projector in a second direction that is non-parallel to the first direction and the optical axis of the light projector at a second time (page 5, section [0054], Figure 2, “24 & 21, 25 & 20”).  
Regarding claim 10, Chirieleison discloses wherein: the beam shifter is configured to: move the light projector in a first direction that is non-parallel to the optical axis of the light projector at a first time; and move the light projector in a second direction that is non-parallel to the first direction and the optical axis of the light projector at a second time (page 5, section [0054], Figure 2, “24 & 21, 25 & 20”).
Regarding claim 11, Chirieleison discloses wherein: the beam shifter is configured to move the light projector in a direction that is parallel to the optical axis of the light projector (page 6, section [0072]).
Regarding claim 17, Chirieleison discloses wherein: the head-mounted display device is coupled with an eye tracker configured to determine a position of the pupil of the eye of the wearer (page 4, section [0057], Figure 2, “28”).  
In regard to claim 14, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing images to a wearer (page 4, section [0051], Figures 1A & 2, “12”), the device comprising: a light projector configured to project light for rendering images based at least on virtual reality contents and/or augmented reality contents (page 4, section 
Regarding claim 4, Chirieleison discloses wherein: the head-mounted display device includes a reflector configured to receive the light from the light projector and direct the light toward the pupil of the eye of the wearer; the beam shifter is mechanically coupled with the reflector; and changing the path of the light includes moving, with the beam shifter, the reflector (page 4, sections [0051-0058], Figure 2, “8, 16, 24, 25, 26”).  
Regarding claim 5, Chirieleison discloses wherein: the light projected from the light projector has a cross-section that is characterized by a first dimension and a second dimension that is shorter than the first dimension (page 6, section [0072], re: stretching the image); and moving the reflector includes tilting the reflector about a first axis without tilting the reflector about a second axis that is non-parallel to the first axis (page 5, section [0061] & page 6, section [0072]).  
Regarding claim 6, Chirieleison discloses wherein: 010235-01-5189-US5Response to Office Actionmoving the reflector includes tilting the reflector about a first axis at a first time and tilting the reflector about a second 
Regarding claim 15, Chirieleison discloses wherein: 010235-01-5189-US7Response to Office Actionthe light projected from the light projector has a cross-section that is characterized by a first dimension and a second dimension that is shorter than the first dimension (page 6, section [0072], re: stretching the image); and the beam shifter is configured to move the reflector by tilting the reflector about a first axis without tilting the reflector about a second axis that is non-parallel to the first axis (page 5, section [0061] & page 6, section [0072]).  
Regarding claim 16, Chirieleison discloses wherein: the beam shifter is configured to move the reflector by tilting the reflector about a first axis at a first time and tilting the reflector about a second axis that is non-parallel to the first axis at a second time (page 5, section [0061] & page 6, section [0072]).    

Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 18: a head-mounted display device for providing images to a wearer as claimed, specifically comprising: wherein: the beam shifter includes a tunable waveguide; and the tunable waveguide includes: a waveguide configured to receive the light projected from the light projector; and a plurality of individually-addressable control regions located adjacent to the waveguide along the waveguide, a respective region of the plurality of individually-addressable control regions is configured to have a first .  
The prior art fails to teach a combination of all the claimed features as presented in claims 19 and 20: a head-mounted display device for providing images to a wearer as claimed, specifically comprising: a light projector configured to project light for rendering images based at least on virtual reality contents and/or augmented reality contents; and a beam shifter configured to change a path of the light projected from the light projector based on a position of a pupil of an eye of the wearer, wherein: the beam shifter includes a holographic combiner; and the holographic combiner includes: a waveguide configured to receive the light projected from the light projector; one or more holographic optical elements located adjacent to the waveguide; and one or more tunable prisms located adjacent to the one or more holographic optical elements.  
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 12: a device as claimed, specifically wherein: the head-mounted display device .  
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a device as claimed, specifically including: a holographic combiner configured to receive the light projected from the light projector and direct the light toward the pupil of the eye of the wearer, wherein: the holographic combiner includes a holographic optical element located on a transparent substrate; and the holographic optical element includes: a first portion configured to direct a light, from the light projector, impinging on the first portion of the holographic optical element in a first direction; a second portion configured to direct a light, from the light projector, impinging on the second portion of the holographic optical element in a second direction that is distinct from the first direction; and a third portion configured to direct a light, from the light projector, impinging on the third portion of the holographic optical element in a third direction that is distinct from the first direction, the second direction, and the third direction.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 9-11 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 3, 2021